DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see pages 8-10 of applicant’s response, filed 10/21/21, with respect to the rejection of claims 1, 13 and 19 under Jones have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakamura et al. (US 2019/0372980 A1) for more explicitly disclosing the use of WebAssembly modules as an alternative to JavaScript and the benefits therein.

Applicant's arguments with respect to the rejection of claim 5 have been fully considered but they are not persuasive. 

Jones discloses that the video module 76 will “identify a target output resolution based upon current CPU and network conditions” and transmit corresponding control signals to the video sender (column 14, line 18-column 15, line 11).
In response, the WebAssembly Module will receive a “notification” comprising the modified video stream at the corresponding target output resolution (see Jones at column 14, line 18-column 15, line 11).
	Therefore, applicant’s arguments are not convincing.  The claim does not require any particular function or action to be performed by the WebAssembly Module, as applicant suggests, and provides no limit on what is performing the “identifying” or “notifying” and what form they may take.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 11, 13-17, 19  are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (Jones) (US 10,862,940 B1) (of record) in view of Nakamura et al. (Nakamura) (US 2019/0372980 A1).

delivering a requested web page including a JavaScript Module to a web browser of a requesting device (download website into browser with JavaScript; column 13, line 5-20), the JavaScript Module including a plurality of video decoders each for decoding a corresponding one of a plurality of video encoding formats (downloaded website script including plural video decoders; Fig. 7, column 13, line 36-column 14, line 16);
delivering an encoded video for display by the requested web page, wherein the encoded video is encoded in a particular one of the plurality of video encoding formats Fig. 7, column 13, line 36-column 14, line 16); and
decoding the encoded video using a respective one of the plurality of video decoders of the JavaScript Module that corresponds to the particular one of the plurality of video encoding formats of the delivered encoded video (detecting the video format and outputting to the corresponding decoder; Fig. 7, column 13, line 36-column 14, line 16).  While Jones discloses JavaScript, he fails to specifically disclose wherein the module is a WebAssembly Module.
	In an analogous art, Nakamura discloses a system (Fig. 1) wherein a server will deliver a requested web page including a WebAssembly Module to a web browser of a requesting device (paragraph 50, 64-75) so as to take advantage of the increased execution speed and smaller data size of WebAssembly compared to JavaScript (paragraph 56, 60) when performing applications which require high responsiveness and complicated processing, such as image processing (paragraph 58).


As to claim 2, Jones and Nakamura disclose wherein the encoded video comprises an encoded video stream (see Jones at Fig. 7, column 13, line 36-column 14, line 16).

As to claim 3, Jones and Nakamura disclose initiating a connection by the web page to a media source (see Jones at Fig. 2; column 3, line 60-column 4, line 38); and
sending one or more commands to the media source to start streaming the encoded video stream to the web page (see Jones at Fig. 2; column 3, line 60-column 4, line 38).

As to claim 4, Jones and Nakamura disclose wherein the WebAssembly Module includes one or more channels (see Jones at Fig. 7, column 13, line 36-column 14, line 16), the method further comprising:
identifying by the web page, the particular one of the plurality of video encoding formats for the encoded video (detecting the video format and outputting to the corresponding decoder; see Jones at Fig. 7, column 13, line 36-column 14, line 16); and


As to claim 5, Jones and Nakamura disclose identifying one or more of a resolution, a frame rate, an output color space format and a target output resolution for the encoded video (column 14, line 18-column 15, line 11); and
notifying the WebAssembly Module of the identified one or more of the resolution, the frame rate, the output color space format and the target output resolution (see Jones at column 14, line 18-column 15, line 11).

As to claim 8, Jones and Nakamura disclose delivering a plurality of encoded videos for display by the requested web page, wherein at least two of the plurality of encoded videos are encoded in a different one of the plurality of video encoding formats (see Jones at Fig. 4; column 5, line 16-50, column 11, line 64-column 12, line 10); and
decoding each of the plurality of encoded videos using a corresponding one of the plurality of video decoders of the WebAssembly Module (see Jones at Fig. 4, 7, column 13, line 36-column 14, line 16).



As to claim 11, Jones and Nakamura disclose delivering an encoded audio stream to be played by the requested web page (see Jones at column 5, line 8-15); and
decoding the encoded audio stream with an audio decoder of the WebAssembly Module (see Jones at column 5, line 8-15, column 13, line 36-column 14, line 16).

As to claim 13, Jones discloses a system (Fig. 2, 4, 7) comprising:
a memory configured to store executable instructions (Fig. 2, 4; column 6, line 1-57)
a processor operably coupled to the memory and configured to execute the executable instructions (Fig. 2, 4; column 6, line 1-57), the executable instructions causing the processor to:
receive from a web browser a request for delivery of a requested web page, the requested web page requesting display of a video encoded in a particular one of a plurality of video encoding formats, the web browser does not have a video decoder for the particular one of the plurality of video encoding formats (Fig. 7, column 13, line 36-column 14, line 16, column 17, line 39-48); and

	In an analogous art, Nakamura discloses a system (Fig. 1) wherein a server will deliver a requested web page including a WebAssembly Module to a web browser of a requesting device (paragraph 50, 64-75) so as to take advantage of the increased execution speed and smaller data size of WebAssembly compared to JavaScript (paragraph 56, 60) when performing applications which require high responsiveness and complicated processing, such as image processing (paragraph 58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones’ system to include wherein the module is a WebAssembly Module, as taught in combination with Nakamura, for the typical benefit provided by utilizing WebAssembly, including smaller data sizes and increased execution speed relative to JavaScript.

As to claim 14, Jones and Nakamura disclose wherein the requested web page requests display of at least two videos each encoded in a different one of the plurality of video encoding formats included in the WebAssembly Module, the WebAssembly 

As to claim 15, Jones and Nakamura disclose wherein the WebAssembly Module includes one or more channels, and the requested web page is configured to:
initialize a first video decoding channel in the WebAssembly Module for decoding a first one of the at least two videos (transmitting via the corresponding paths/channels to each appropriate decoder; see Jones at Fig. 7, column 13, line 36-column 14, line 16); and
initialize a second video decoding channel in the WebAssembly Module for decoding a second one of the at least two videos (transmitting via the corresponding paths/channels to each appropriate decoder; see Jones at Fig. 7, column 5, line 16-50, column 11, line 64-column 12, line 10, column 13, line 36-column 14, line 16).

As to claim 16, Jones and Nakamura disclose wherein the requested web page is configured to initiate a connection to a media source and send one or more commands to the media source to start delivery of the encoded video to the requested web page (see Jones at Fig. 2; column 3, line 60-column 4, line 38).

As to claim 17, Jones and Nakamura disclose wherein the media source is remote from the system (see Jones at Fig. 2).

As to claim 19, Jones discloses a non-transitory, computer-readable storage medium having stored thereon instructions that implement a JavaScript Module, the JavaScript Module augmenting video decoding capabilities of a web browser running on a host device, the JavaScript Module delivered to the web browser with a web page that displays an encoded video that is encoded in a particular one of a plurality of video encoding formats (see Fig. 7, column 13, line 5-20), the JavaScript Module when executed by the host device causing the host device to:
decode the encoded video using a particular one of a plurality of video decoders implemented by the JavaScript Module that corresponds to the particular one of the plurality of video encoding formats of the delivered encoded video (Fig. 4, 7, column 13, line 36-column 14, line 16); and
rendering the decoded video on a display of the host device (Fig. 4, 7, column 13, line 36-column 14, line 16).  While Jones discloses JavaScript, he fails to specifically disclose wherein the module is a WebAssembly Module.
	In an analogous art, Nakamura discloses a system (Fig. 1) wherein a server will deliver a requested web page including a WebAssembly Module to a web browser of a requesting device (paragraph 50, 64-75) so as to take advantage of the increased execution speed and smaller data size of WebAssembly compared to JavaScript (paragraph 56, 60) when performing applications which require high responsiveness and complicated processing, such as image processing (paragraph 58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones’ system to include wherein the .

Claims 6, 7, 10, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones and Nakamura and further in view of Chan et al. (Chan) (US 2010/0088733 A1) (of record).
As to claims 6, 18, 20, while Jones and Nakamura disclose identifying target video characteristics by the WebAssembly Module (see Jones at column 14, line 18-column 15, line 11), they fail to specifically disclose identifying an output color space format for the decoded video and converting a color space format of the decoded video to the identified output color space format.
	In an analogous art, Chan discloses a video distribution system (Fig. 1) wherein a computer will receive a video/audio stream (paragraph 66) and will identify an output color space format for the decoded video and convert a color space format of the decoded video to the identified output color space format (paragraph 7, 43, 82) so as to take advantage of the processing abilities of the receiving computer device depending upon the needs of the particular display (paragraph 11-13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones’ system to include identifying an output color space format for the decoded video and converting a color space format of the decoded video to the identified output color space format, as taught in combination with Chan, for the typical benefit provided by taking advantage of the processing 

	As to claim 7, while Jones and Nakamura disclose identifying a resolution for the decoded video by the WebAssembly module (see Jones at column 14, line 18-column 15, line 11) and 
identifying a target output resolution for the decoded video by the WebAssembly module (see Jones at column 14, line 18-column 15, line 11),
they fail to specifically disclose resizing the resolution of the decoded video to the identified target output resolution.
	In an analogous art, Chan discloses a video distribution system (Fig. 1) wherein a computer will receive a video/audio stream (paragraph 66) and will identify an target resolution for the video and resize the resolution of the video to the identified target output resolution (paragraph 7, 10, 50, 100) so as to take advantage of the processing abilities of the receiving computer device depending upon the needs of the particular display (paragraph 11-13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones’ system to include resizing the resolution of the decoded video to the identified target output resolution, as taught in combination with Chan, for the typical benefit provided by taking advantage of the processing abilities of the receiving computer device depending upon the needs of the particular display.


	In an analogous art, Chan discloses a video distribution system (Fig. 1) wherein a computer will receive a video/audio stream (paragraph 66) and will i resampling the decoded audio stream to meet a predetermined sample rate (paragraph 40, 100) so as to take advantage of the processing abilities of the receiving computer device depending upon the needs of the particular display (paragraph 11-13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones’ system to include resampling the decoded audio stream to meet a predetermined sample rate, as taught in combination with Chan, for the typical benefit provided by taking advantage of the processing abilities of the receiving computer device depending upon the needs of the particular display.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jones and Nakamura and further in view of Remington et al. (Remington) (US 2020/0250372 A1) (of record).

	In an analogous art, Remington discloses a distribution system (Fig. 1) wherein a web browser operates in a sand box of a requesting device, and a WebAssembly Module is restricted to the same sand box (paragraph 3, 5, 21-22, 80, 101) so as to run the browser in a protected space and limit bad actors ability to attack a client device (paragraph 3, 5, 21-22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones’ system to include wherein the web browser operates in a sand box of the requesting device, and the WebAssembly Module is restricted to the same sand box, as taught in combination with Chan, for the typical benefit of running the browser in a protected space and limiting bad actors ability to attack a client device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/Primary Examiner, Art Unit 2424